DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,816,695 Lavin (herein “Lavin”).
Regarding claim 1, Lavin discloses in Fig. 1, an optical sensor (10) comprising: a housing (12) defining a channel (14) configured to receive a transparent tubing line through which fluid can flow during operation (col. 1, lines 57-60), the housing defining a primary optical pathway (20) transecting the channel (14), a light emission optical pathway (shown at 22) intersecting the primary optical pathway on one side of the channel, and a light detection optical pathway (shown at 24) intersecting the primary optical pathway on an opposite side of the channel; a printed circuit board (col. 1, lines 53-56); an optical emitter (26) mounted on the printed circuit board; and an optical detector (28) mounted on the printed circuit board; wherein the housing (12) is positioned on the printed circuit board with the optical emitter (26) aligned to emit light into the light emission optical pathway and the optical detector (28) aligned to receive light from the light detection optical pathway.
Regarding claims 9 and 18, Lavin discloses in Fig. 5, an optical sensor system and method comprising: a main printed circuit board carrying a processor (102); a plurality of optical sensors (78, 80, 82) each comprising: a housing (12) defining a channel (14) configured to receive a transparent tubing line through which fluid can flow during operation (col. 1, lines 57-60), the housing defining a primary optical pathway (20) transecting the channel (14), a light emission optical pathway (shown at 22) intersecting the primary optical pathway on one side of the channel, and a light detection optical pathway (shown at 24) intersecting the primary optical pathway on an opposite side of the channel; a printed circuit board (col. 1, lines 53-56); an optical emitter (26) mounted on the printed circuit board; and an optical detector (28) mounted on the printed circuit board; wherein the housing (12) is positioned on the printed circuit board with the optical emitter (26) aligned to emit light into the light emission optical pathway and the optical detector (28) aligned to receive light from the light detection optical pathway, wherein the printed circuit board of each of the plurality of optical sensors is coupled to the main circuit board with the processor carried by the main circuit board being electrically coupled to the optical emitter and optical detector of each of the plurality of optical sensors and configured to control the optical emitter and optical detector of each of the plurality of optical sensors (wherein Fig. 5 shows each sensor’s circuit board is connected to the controller’s circuit board).


Claim(s) 1, 5-10, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,322,773 B2 Coates et al. (herein “Coates”).
Regarding claims 1 and 5, Coates discloses in Figs. 3A, 3B, and 5B, an optical sensor (10) comprising: a housing (col. 2, lines 42-49) defining a channel (31) configured to receive a transparent tubing line through which fluid can flow during operation (col. 6, lines 64-67), the housing defining a primary optical pathway (shown in Fig. 3B) transecting the channel (31), a light emission optical pathway (shown at 22) intersecting the primary optical pathway on one side of the channel, and a light detection optical pathway intersecting the primary optical pathway on an opposite side of the channel; a printed circuit board (col. 4, lines 17-25; col. 4, line 65 – col. 5, line 3); an optical emitter (32) surface mounted on the printed circuit board; and an optical detector (34) surface mounted on the printed circuit board; wherein the housing is positioned on the printed circuit board with the optical emitter (32) aligned to emit light into the light emission optical pathway and the optical detector (34) aligned to receive light from the light detection optical pathway.
Regarding claim 6, Coates discloses in Fig. 3C, the optical detector comprises a first optical detector (34) and a second optical detector (34), the light detection optical pathway comprises a first light detection optical pathway intersecting the primary optical pathway and a second light detection optical pathway intersecting the primary optical pathway (indicated by arrows pointing towards first and second detectors), and the first optical detector is aligned to receive light from the first light detection optical pathway and the second optical detector is aligned to receive light from the second light detection optical pathway (shown in Fig. 3C).
Regarding claim 7, Coates discloses the printed circuit board comprises at least one electrical connector configured to electrically connect the printed circuit board to a main printed circuit board and a processor which, when the printed circuit board is electrically connected to the main printed circuit board via the at least one electrical connector, is configured to control the optical emitter and the optical detector (col. 4, lines 17-25; col. 4, line 65 – col. 5, line 3).
Regarding claim 8, Coates discloses the printed circuit board comprises an alignment feature configured to engage a complementary alignment feature of the main circuit board (col. 10, line 65 – col. 5, line 40).
Regarding claims 9 and 18, Coates discloses in Figs. 3A-C and 5B, an optical sensor system and method comprising: a main printed circuit board carrying a processor (col. 4, lines 17-25); a plurality of optical sensors (32) each comprising: a housing (col. 2, lines 42-49) defining a channel (31) configured to receive a transparent tubing line through which fluid can flow during operation (col. 6, lines 64-67), the housing defining a primary optical pathway (shown in Fig. 3B) transecting the channel (31), a light emission optical pathway (shown at 22) intersecting the primary optical pathway on one side of the channel, and a light detection optical pathway intersecting the primary optical pathway on an opposite side of the channel; a printed circuit board (col. 4, lines 17-25; col. 4, line 65 – col. 5, line 3); an optical emitter (32) surface mounted on the printed circuit board; and an optical detector (34) surface mounted on the printed circuit board; wherein the housing is positioned on the printed circuit board with the optical emitter (32) aligned to emit light into the light emission optical pathway and the optical detector (34) aligned to receive light from the light detection optical pathway, wherein the printed circuit board of each of the plurality of optical sensors is coupled to the main circuit board with the processor carried by the main circuit board being electrically coupled to the optical emitter and optical detector of each of the plurality of optical sensors and configured to control the optical emitter and optical detector of each of the plurality of optical sensors (wherein Fig. 5 shows each sensor’s circuit board is connected to the controller’s circuit board) (col. 5, lines 4-47).
Regarding claim 10, Coates discloses the optical emitter of each of the plurality of optical sensors comprises a light emitting diode configured to emit light at a single wavelength or a single wavelength band, and the light emitting diode of each of the plurality of optical sensors is configured to emit light at a wavelength or wavelength band different than each other of the plurality of optical sensors (col. 10, lines 26-56).
Regarding claim 12, Coates discloses the channel defined by the housing of each of the plurality of optical sensors is co-linearly aligned with each other with a continuous length of the transparent tubing extending through the co-linearly aligned channels (col. 10, line 65 – col. 11, line 40).
Regarding claim 13, Coates discloses the channel defined by the housing of each of the plurality of optical sensors is co-linearly aligned with each other with a continuous length of the transparent tubing extending through the co-linearly aligned channels (col. 2, lines 29-49).
Regarding claim 19, Coates discloses wherein controlling, by the processor, the optical detector of each of the plurality of optical sensors to detect light from the sample comprises controlling, the optical detector of at least one of plurality of optical sensors to detect light emitted from the 27Fredrikson Docket No.: 29805.256.USU1 Ecolab Docket No.: E11328USU1 optical emitter and passing through the sample, thereby providing an absorbance measurement of the sample (col. 2, line 50 – col. 3, line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,322,773 B2 Coates et al. (herein “Coates”).
Regarding claims 2, 3, 15, 16, and 20, Coates discloses in Fig. 3B, a mirror (33) positioned at an intersection between the light detection optical pathway and the primary optical pathway, the second mirror being configured to reflect light from the primary optical pathway into the light detection optical pathway for detection by the optical detector, wherein the primary optical pathway extends in a direction parallel to a surface of the printed circuit board, the light emission optical pathway extends orthogonally from the primary optical pathway to the printed circuit board, and23Fredrikson Docket No.: 29805.256.USU1Ecolab Docket No.: El 1328USU1 the light detection optical pathway extends orthogonally from the primary optical pathway to the printed circuit board (shown in the figure). Coates does not explicitly disclose a first mirror to direct light into the optical pathway. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an addition mirror to direct light into the optical pathway so as to maximize with accuracy the light entering the pathway. Doing so would require only routine skill in the art and would lead to predictable results.
Regarding claims 4 and 17, Coates discloses in Figs. 3A and 3B, the housing defines a trapezoidal shape (Fig. 3A) comprising a top surface, a first lateral side surface, and a second lateral side surface, the channel extends from the top surface toward the printed circuit board (Fig. 3B), the first mirror (see rejection of claim 2, above) is bonded to the first lateral side surface, and the second mirror (33) is bonded to the second lateral side surface.
Regarding claim 11, Coates is silent as to specifically including alignment features. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include alignment features so as to ensure the sensors stay where they belong. Doing so would require only routine skill in the art and would lead to predictable results.
Regarding claim 14, Coates is silent as to specifically including sensors removably coupled to the main circuit board. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include removable features so as to be able to readily replace damaged or defective devices. Doing so would require only routine skill in the art and would lead to predictable results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2018/208326 A1
US 2016/0266044 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883